Exhibit 10.7

EXECUTIVE SUPPLEMENTAL COMPENSATION AGREEMENT

THIS AGREEMENT is made and entered into effective as of December 31, 2003 by and
between FAR WEST BANK, a bank organized and existing under the laws of the state
of Utah, (hereinafter “Bank” or “Employer”) and H. Don Norton, an Executive of
the Bank (hereinafter “Executive”).

RECITALS

Whereas the Bank and the Executive are parties to an Executive Supplemental
Retirement Plan-Executive Agreement, effective as of June 23, 2000, which
provides certain benefits thereunder, it is now the intent of both the Executive
and the Bank that this Executive Supplemental Compensation Agreement, effective
as of December 31, 2003 shall hereby supercede and replace the pre-existing
Executive Supplemental Retirement Plan-Executive Agreement, effective as of
June 23, 2000, in its entirety;

WHEREAS, it is the consensus of the Employer and its Board of Directors that the
Executive’s employment with the Bank in the past has been of exceptional merit
and has constituted an invaluable contribution to the general welfare of the
Bank in bringing the Bank to its present status of operating efficiency and
present position in its field of activity;

WHEREAS, the Employer, in concert with its Board of Directors, desires to
establish a compensation benefit program as a fringe benefit for executives of
the Employer in order to attract and retain individuals with extensive and
valuable experience in the banking industry;

WHEREAS, the Executive’s experience and knowledge of the affairs of the Employer
and the banking industry are extensive and valuable;

WHEREAS, it is deemed to be in the best interests of the Employer to provide the
Executive with certain fringe benefits, on the terms and conditions set forth
herein, in order to reasonably induce the Executive to remain in the Bank’s
employ during the Executive’s lifetime or until the age of retirement; and

WHEREAS, the Executive and the Employer wish to specify in writing the terms and
conditions upon which this additional compensatory incentive will be provided to
the Executive;

FURTHERMORE, it is the intent of the parties hereto that this Executive Plan be
considered an unfunded arrangement maintained primarily to provide supplemental
retirement benefits for the Executive, and be considered a non-qualified benefit
plan for the purposes of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); and

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the past employment performance and the
services to be performed by the Executive in the future, as well as the mutual
promises and covenants contained herein, the Executive and the Employer agree as
follows:

AGREEMENT

1.0 Terms and Definitions.

1.1 Effective Date. The term “Effective Date” shall mean the date identified as
such in the opening paragraph of this Agreement.

1.2 The Code. The “Code” shall mean the Internal Revenue Code of 1986, as
amended (the “Code”).

1.3 ERISA. The term “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

1.4 Executive Benefit. The term “Executive Benefit” shall mean the annual
benefit amounts determined pursuant to the terms of this Agreement and
forfeited, reduced or adjusted to the extent: (a) required under the other
provisions of this Agreement; (b) required by reason of the lawful order of any
regulatory agency or body having jurisdiction over the Employer; or (c) required
in order for the Employer to comply with any and all applicable state and
federal laws, including, but not limited to, income, employment and disability
income tax laws (e.g., FICA, FUTA, SDI).

With respect to the timing of Benefit payments, it is the intent of the parties
to comply with all applicable Internal Revenue Code Sections, including, but not
limited to, IRC 409A. Thus, if the Executive is a Key Employee, as defined by
the Internal Revenue Service, and said Company is publicly traded at the time of
“separation from service” (as defined by IRC 409A), any such benefit payment
described hereinafter shall be withheld for six (6) months following such
“separation from service” in order to comply with IRC 409A.

1.5 Accrued Liability Retirement Account Balance. The term “Accrued Liability
Retirement Account Balance” shall mean the amount that has been accrued by the
Employer on its financial statements to fund the retirement benefits expense of
the Employee as of the end of the month preceding the Employee’s termination of
employment.

The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary Federal Regulator. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.

 

2



--------------------------------------------------------------------------------

1.6 Employment. The term “Employment” shall mean full time salaried employment
with the Employer, prior to the commencement of any consulting contract (if
any).

1.7 Normal Retirement Date/Normal Retirement. In the event the Executive remains
in the continuous employ of the Bank, then the “Normal Retirement Date” or the
term “Normal Retirement” shall mean a date on or after the Executive attains age
sixty-five (65) and a date on which the Executive terminates full time salaried
employment with the Employer for any reason other than Termination for Cause (as
defined herein).

1.8 Early Retirement Date/ Early Retirement. In the event the Executive remains
in the continuous employ of the Bank, then the term “Early Retirement Date”
and/or “Early Retirement” shall mean the date which satisfies the following
criteria:

 

  (A) The day on which the Executive terminates full time salaried employment
with the Employer for any reason other than Termination for Cause (as defined
herein); and

 

  (B) It shall be a date which occurs prior to the Employee attaining sixty-five
(65) years of age, but a date on or after which the Executive attains the age of
sixty-two (62) years of age.

1.9 Disability/Disabled. For the purpose of this Agreement, Executive will be
considered disabled if:

(A) He is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or

(B) He is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of Executive’s employer.

1.10 Termination for Cause. The term “Termination for Cause” shall mean
termination of Employment of the Executive by reason of any of the following:
(i) gross negligence or gross neglect; or (ii) the Executive is convicted of a
felony or misdemeanor involving moral turpitude, fraud or dishonesty; or
(iii) the willful violation of any law, rule or regulation (other than a traffic
violation or similar offense); (iv) an intentional failure to perform stated
duties; or (v) a breach of fiduciary duty involving personal profit.

 

3



--------------------------------------------------------------------------------

1.11 Voluntary Termination. The term “Voluntary Termination” shall mean
voluntary resignation of employment by the Executive prior to Normal or Early
Retirement Age, but not as a result of any of the events described in
sub-paragraphs 1.12 and 1.13 that constitute Termination in Connection With a
Change in Control or Constructive Termination.

1.12 Change in Control. Change in Control shall be defined as follows:

 

  A. The acquisition of more than fifty percent (50%) of the value or voting
power of the Bank’s stock by a person or group;

 

  B. The acquisition in a period of twelve (12) months or less of at least
thirty-five percent (35%) of the Bank’s stock by a person or group;

 

  C. The replacement of a majority of the Bank’s board in a period of twelve
(12) months or less by Directors who were not endorsed by a majority of the
current board members; or

 

  D. The acquisition in a period of twelve (12) months or lesser of forty
percent (40%) or more of the Bank’s assets by an unrelated entity.

For the purpose of this Agreement, transfers made on account of deaths or gifts,
transfers between family members or transfers to a qualified retirement plan
maintained by the Bank shall not be considered in determining whether there has
been a Change in Control.

1.13 Termination in Connection with or After a Change In Control. A termination
shall be deemed to be in Connection with a Change in Control if, at any time
following a Change in Control:

 

  (A) The Executive’s employment with the Employer is terminated by the Employer
and such termination is not a Termination for Cause; or

 

  (B) Executive is “Constructively Terminated”. For the purposes of this
Agreement, the terms “Constructively Terminated” or “Constructive Termination”
are defined as a voluntary election to resign or a forced resignation resulting
from (i) Employer actions, in conjunction with, or by reason of a Change in
Control, which actions result in any adverse and material change in the scope of
the Employee’s position, responsibilities, duties, salary, benefits or location
of employment; or (ii) any event caused by the Employer which reasonably
constitutes or results in a demotion or a significant diminution of Executive’s
responsibilities or authority.

 

4



--------------------------------------------------------------------------------

2.0 Scope, Purpose and Effect.

2.1 Contract of Employment. Although this Agreement is intended to provide the
Executive with additional incentive to remain in the employ of the Employer, it
shall not be deemed to constitute a contract of employment between the Executive
and the Employer, nor shall any provision of this Non-qualified Agreement be
applied to restrict or expand the right of the Employer to terminate the
Executive’s Employment with or without cause. This Non-qualified Agreement shall
have no impact or effect upon any separate written employment agreement which
the Executive may have with the Employer, it being the parties’ intention and
agreement that unless this Non-qualified Agreement is specifically referenced in
such employment agreement, the Non-qualified Agreement (and the Employer’s
obligations thereunder) shall stand separate and apart and shall have no effect
on or be affected by, the terms and provisions of any employment agreement.
Events of termination of Employment shall be characterized, for purposes of
interpreting this Non Qualified Agreement, in accord with the definitions
herein.

2.2 Fringe Benefit. The benefits provided by this Agreement are granted by the
Employer as a fringe benefit to the Executive and are not a part of any salary
reduction plan or any arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payments or bonus in lieu of the
benefits provided by this Agreement.

3.0 Payments Upon retirement.

As stated previously in Section 1.4, if the Executive is a Key Employee, as
defined by the Internal Revenue Service, and said Company is publicly traded at
the time of “separation from service” (as defined by IRC 409A), any such benefit
payment described hereinafter shall be withheld for six (6) months following
such “separation from service” in order to comply with IRC 409A.

3.1 Payments Upon Normal Retirement. In the event the Executive elects to retire
from active Employment on a date which constitutes a Normal Retirement Date as
defined in Paragraph 1.7 above, then Executive shall be entitled to be paid an
amount equal to One Hundred and Thirty Three Thousand, One Hundred and Forty-Six
Dollars ($133,146) per year in twelve (12) substantially equal monthly payments
until the death of the Executive. Such installments shall be paid on the first
day of each month, commencing the month following the month in which the
Executive retires and continuing until the Executive’s death. Furthermore, the
Executive Benefit monthly installment amount paid pursuant to this section 3.1
shall be increased at the rate of one percent (1%) each year, beginning on the
first anniversary of the first Executive Benefit payment, and annually
thereafter for so long as the Executive is entitled to an Executive Benefit.

3.2 Payments Upon Early Retirement. If the Executive elects Early Retirement and
qualifies to do so under Paragraph 1.8 above, then Executive shall be entitled
to be paid the Accrued Liability Retirement Account Balance, in substantially
equal monthly

 

5



--------------------------------------------------------------------------------

installments on the first day of each month, commencing the month following the
month in which the Executive retires and continuing for a period of one hundred
and eighty (180) months or until the Executive’s death, whichever occurs first.

4.0 Payments in the Event of Disability or Death.

4.1 Disability. In the event the Executive becomes Disabled while actively
employed by the Employer at any time after the Effective Date of this Agreement
but prior to retirement, then Executive shall be entitled to be paid the Accrued
Liability Retirement Account Balance, in substantially equal monthly
installments on the first day of each month, commencing the month following the
month in which the Executive becomes Disabled and continuing for a period of one
hundred and eighty (180) months or until the Executive’s death, whichever occurs
first.

4.2 Death. There are no death benefits payable under this Agreement (such
benefits are described by a Joint Beneficiary Designation Agreement, if any),
nor will Executive Benefit Payments be made after the Executive dies, regardless
of whether such death occurs before or after termination, and regardless of
whether payments have already begun pursuant to the terms of this Agreement.

5.0 Payments in the Event Executive Terminates Employment Prior to Retirement,
or as Otherwise Described.

As indicated in Paragraph 2.1 above, the Employer reserves the right to
terminate the Executive’s Employment, with or without Cause but subject to any
written employment agreement which may then exist, at any time prior to the
Executive’s retirement. In the event that Executive’s Employment terminates,
other than by reason of Retirement or Disability, then, for the following events
of termination, as applicable, the Executive shall be entitled to the benefits
described below which correspond to the circumstances surrounding the
Executive’s termination.

5.1 Termination Without Cause. In the event the Executive’s employment is
Terminated by the Employer at any time after the Effective Date of this
Agreement but prior to the Early or Normal Retirement Dates, and such
termination is not a For Cause Termination, then Executive shall be entitled to
be paid the Accrued Liability Retirement Account Balance. Payments shall be made
in substantially equal monthly installments on the first day of each month,
commencing thirty (30) days after Executive’s Normal Retirement Date and shall
continue for a period of one hundred and eighty (180) months or until the
Executive’s death, whichever occurs first.

5.2 Voluntary Termination by the Executive. In the event the Executive
Voluntarily Terminates his employment with Employer at any time after the
Effective Date of this Agreement but prior to the Early or Normal Retirement
Dates, then Executive shall be entitled to be paid the Accrued Liability
Retirement Account Balance. Payments shall be made in

 

6



--------------------------------------------------------------------------------

substantially equal monthly installments on the first day of each month,
commencing thirty (30) days after Executive’s Normal Retirement Date and shall
continue for a period of one hundred and eighty (180) months or until the
Executive’s death, whichever occurs first.

5.3 Termination for Cause. The Executive agrees that if his Employment with the
Employer is Terminated for Cause, as defined in Paragraph 1.10 of this
Agreement, he shall forfeit any and all rights and benefits he may have under
the terms of this Agreement and shall have no right to be paid any of the
amounts which would otherwise be due or paid to the Executive by the Employer
pursuant to the terms of this Agreement.

5.4 Termination on Account of or After a Change in Control. In the event the
Executive’s Employment with the Employer is terminated in Connection With or
After a Change in Control (as defined in Paragraphs 1.12 or 1.13 above) then the
Executive shall be entitled to be paid the same benefit as if the Executive had
been continuously employed by Bank until his Normal Retirement, as specified in
paragraph 3.1. In addition, no sale, merger or consolidation of the Bank shall
take place unless the new or surviving entity expressly acknowledges the
obligations under this plan Agreement and agrees to abide by its terms.

6.0 IRS Section 280G Issues. If all or any portion of the amounts payable to the
Executive under this Agreement, either alone or together with other payments
which the Executive has the right to receive from the Employer, constitute
“excess parachute payments” within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), that are subject to the excise
tax imposed by Section 4999 of the Code (or similar tax and/or assessment),
Executive shall be responsible for the payment of such excise tax and Employer
(and its successor) shall be responsible for any loss of deductibility related
thereto.

7.0 Right To Determine Funding Methods. The Employer reserves the right to
determine, in its sole and absolute discretion, whether, to what extent and by
what method, if any, to provide for the payment of the amounts which may be
payable to the Executive, under the terms of this Agreement. In the event that
the Employer elects to fund this Agreement, in whole or in part, through the use
of life insurance or annuities, or both, the Employer shall determine the
ownership and beneficial interests of any such policy of life insurance or
annuity. The Employer further reserves the right, in its sole and absolute
discretion, to terminate any such policy, and any other device used to fund its
obligations under this Agreement, at any time, in whole or in part. Consistent
with Paragraph 9 below, the Executive shall have no right, title or interest in
or to any funding source or amount utilized by the Employer pursuant to this
Agreement, and any such funding source or amount shall not constitute security
for the performance of the Employer’s obligations pursuant to this Agreement. In
connection with the foregoing, the Executive agrees to execute such documents
and undergo such medical examinations or tests which the Employer may request
and which may be reasonably necessary to facilitate any funding for this
Agreement including, without limitation, the Employer’s acquisition of any
policy of insurance or annuity.

 

7



--------------------------------------------------------------------------------

8.0 Administrative and Claims Provision.

8.1 Named Fiduciary and Plan Administrator. The “Named Fiduciary and Plan
Administrator” of this Executive Plan shall be Far West Bank until its
resignation or removal by the Board of Directors. As Named Fiduciary and Plan
Administrator, Far West Bank shall be responsible for the management, control
and administration of the Executive Plan. The Named Fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
Executive Plan, including employment of advisors and the delegation of
ministerial duties to qualified individuals.

8.2 Claims Procedure. In the event a dispute arises over the benefits under this
Executive Plan and benefits are not paid to the Executive (or to the Executive’s
beneficiary[ies] in the case of Executive’s death) and such claimants feel they
are entitled to receive such benefits, then a written claim must be made to the
Named Fiduciary and Plan Administrator named above within forty-five (45) days
from the date payments are refused. The Named Fiduciary and Plan Administrator
shall review the written claim and if the claim is denied, in whole or in part,
they shall provide in writing within forty-five (45) days of receipt of such
claim the specific reasons for such denial, reference to the provision of the
Executive Plan upon which the denial is based and any additional material or
information necessary to perfect the claim. Such written notice shall further
indicate the additional steps to be taken by claimants if further review of the
claim denial is desired. Any decision by the Employer denying a claim by the
Executive for benefits under this Agreement shall be stated in writing and
delivered or mailed, via registered or certified mail, to the Executive, the
Executive’s spouse or the Executive’s beneficiaries, as the case may be.
Furthermore, a claim shall be deemed denied if the Named Fiduciary and Plan
Administrator fail to take any action within the aforesaid forty-five (45) day
period.

If claimants desire a second review, they shall notify the Named Fiduciary and
Plan Administrator in writing within forty-five (45) days of the first claim
denial. Claimants may review this Executive Plan or any documents relating
thereto and submit any written issues and comments they may feel appropriate. In
their sole discretion, the Named Fiduciary and Plan Administrator shall then
review the second claim and provide a written decision within forty-five
(45) days of receipt of such claim. This decision shall likewise state the
specific reasons for the decision and shall include reference to specific
provisions of the Plan Agreement upon which the decision is based.

8.3 Arbitration of Disputes. All claims, disputes and other matters in question
arising out of or relating to this Agreement or the breach or interpretation
thereof, other than those matters which are to be determined by the Employer in
its sole and absolute discretion, shall be resolved by binding arbitration
before a representative member, selected by the mutual agreement of the parties,
of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”), located in
San Francisco, California. In the event JAMS is unable or unwilling to

 

8



--------------------------------------------------------------------------------

conduct the arbitration provided for under the terms of this paragraph, or has
discontinued its business, the parties agree that a representative member,
selected by the mutual agreement of the parties of the American Arbitration
Association (“AAA”) located in San Francisco, California, shall conduct the
binding arbitration referred to in this paragraph. Notice of the demand for
arbitration shall be filed in writing with the other party to this Agreement and
with JAMS (or AAA, if necessary). In no event shall the demand for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. The arbitration shall be subject to such
rules of procedure used or established by JAMS, or if there are none, the rules
of procedure used or established by AAA. Any award rendered by JAMS or AAA shall
be final and binding upon the parties, and as applicable, their respective
heirs, beneficiaries, legal representatives, agents, successors and assigns, and
may be entered in any court having jurisdiction thereof. The obligation of the
parties to arbitrate pursuant to this clause shall be specifically enforceable
in accordance with, and shall be conducted consistently with, the provisions of
Utah Law and Civil Procedure. Any arbitration hereunder shall be conducted in
Provo, Utah, unless otherwise agreed to by the parties.

8.4 Attorneys’ Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
(a) each party shall pay his own attorneys’ arbitration fees incurred (pursuant
to paragraph 8.3); (b) the prevailing party shall be entitled to recover from
the other party reasonable expenses, attorneys’ fees and costs incurred in the
enforcement or collection of any judgment or award rendered. The “prevailing
party” means any party (one party or both parties, as the case may be)
determined by the arbitrator(s) or court to be entitled to money payments from
the other, not necessarily the party in whose favor a judgment is rendered.

9.0 Status as an Unsecured General Creditor and Rabbi Trust. Notwithstanding
anything contained herein to the contrary: (i) the Executive shall have no legal
or equitable rights, interests or claims in or to any specific property or
assets of the Employer as a result of this Agreement; (ii) none of the
Employer’s assets shall be held in or under any trust for the benefit of the
Executive or held in any way as security for the fulfillment of the obligations
of the Employer under this Agreement; (iii) all of the Employer’s assets shall
be and remain the general unpledged and unrestricted assets of the Employer;
(iv) the Employer’s obligation under this Agreement shall be that of an unfunded
and unsecured promise by the Employer to pay money in the future; and (v) the
Executive shall be an unsecured general creditor with respect to any benefits
which may be payable under the terms of this Agreement.

Notwithstanding subparagraphs (i) through (v) above, the Employer and the
Executive acknowledge and agree that, in the event of a Change in Control, upon
request of the Executive, or in the Employer’s discretion if the Executive does
not so request and the Employer nonetheless deems it appropriate, the Employer
shall establish, not later than the effective date of the Change in Control, a
Rabbi Trust or multiple Rabbi Trusts (the “Trust” or “Trusts”) upon

 

9



--------------------------------------------------------------------------------

such terms and conditions as the Employer, in its sole discretion, deems
appropriate and in compliance with applicable provisions of the Code, in order
to permit the Employer to make contributions and/or transfer assets to the Trust
or Trusts to discharge its obligations pursuant to this Agreement. The principal
of the Trust or Trusts and any earnings thereon shall be held separate and apart
from other funds of the Employer to be used exclusively for discharge of the
Employer’s obligations pursuant to this Agreement and shall continue to be
subject to the claims of the Employer’s general creditors until paid to the
Executive in such manner and at such times as specified in this Agreement.

10.0 Miscellaneous.

10.1 Opportunity To Consult With Independent Advisors. The Executive
acknowledges that he has been afforded the opportunity to consult with
independent advisors of his choosing including, without limitation, accountants
or tax advisors and counsel regarding both the benefits granted to him under the
terms of this Agreement and the (i) terms and conditions which may affect the
Executive’s right to these benefits and (ii) personal tax effects of such
benefits including, without limitation, the effects of any federal or state
taxes, Section 280G of the Code, and any other taxes, costs, expenses or
liabilities whatsoever related to such benefits, which in any of the foregoing
instances the Executive acknowledges and agrees shall be the sole responsibility
of the Executive notwithstanding any other term or provision of this Agreement.
The Executive further acknowledges and agrees that the Employer shall have no
liability whatsoever related to any such personal tax effects or other personal
costs, expenses, or liabilities applicable to the Executive and further
specifically waives any right for himself or herself, and his or her heirs,
beneficiaries, legal representatives, agents, successor and assign to claim or
assert liability on the part of the Employer related to the matters described
above in this Paragraph 10.1. The Executive further acknowledges that he has
read, understands and consents to all of the terms and conditions of this
Agreement, and that he enters into this Agreement with a full understanding of
its terms and conditions.

10.2 Notice. Any notice required or permitted of either the Executive or the
Employer under this Agreement shall be deemed to have been duly given, if by
personal delivery, upon the date received by the party or its authorized
representative; if by facsimile, upon transmission to a telephone number
previously provided by the party to whom the facsimile is transmitted as
reflected in the records of the party transmitting the facsimile and upon
reasonable confirmation of such transmission; and if by mail, on the third day
after mailing via U.S. first class mail, registered or certified, postage
prepaid and return receipt requested, and addressed to the party at the address
given below for the receipt of notices, or such changed address as may be
requested in writing by a party.

 

If to the Employer:   

Far West Bank

201 E. Center Street

Provo, Utah 84606-3166

Attention: Rick Anderson

 

10



--------------------------------------------------------------------------------

If to the Executive:   

H. Don Norton

2553 No. 530 East

Provo, Utah

10.3 Alienability And Assignment Prohibition. Neither the Executive, nor the
Executive’s surviving spouse, nor any other beneficiary(ies) under this
Executive Plan shall have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any of
the benefits payable hereunder, nor, prior to payment in accordance with the
terms of this Agreement, shall any portion of such amounts be: (i) subject to
seizure by any creditor of the Executive, by a proceeding at law or in equity,
for the payment of any debts, judgments, alimony or separate maintenance
obligations which may be owed by the Executive or his beneficiary(ies); or
(ii) transferable by operation of law in the event of bankruptcy, insolvency or
otherwise. In the event the Executive or any beneficiary attempts assignment,
commutation, hypothecation, transfer or disposal of the benefits hereunder, any
such attempted assignment or transfer shall be void.

10.4 Binding Effect/Merger or Reorganization. This Agreement shall be binding
upon and inure to the benefit of the Executive and the Employer. Accordingly,
the Employer shall not merge or consolidate into or with another bank or
corporation, or reorganize or sell substantially all of its assets to another
bank, corporation, firm or person, unless and until such succeeding or
continuing bank, corporation, firm or person expressly agrees, in writing, to
assume and discharge the duties and obligations of the Employer under this
Executive Agreement. This Executive Agreement shall be binding upon the parties
hereto, their successors, beneficiaries, heirs and personal representatives.

10.5 Nonwaiver. The failure of either party to enforce at any time or for any
period of time any one or more of the terms or conditions of this Agreement
shall not be a waiver of such term(s) or condition(s) or of that party’s right
thereafter to enforce each and every term and condition of this Agreement.

10.6 Partial Invalidity. If any terms, provision, covenant, or condition of this
Agreement is determined by an arbitrator or a court, as the case may be, to be
invalid, void, or unenforceable, such determination shall not render any other
term, provision, covenant or condition invalid, void or unenforceable, and the
Agreement shall remain in full force and effect notwithstanding such partial
invalidity.

10.7 Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or in writing, between the parties with respect to the subject
matter of this Agreement and contains all of the covenants and agreements
between the parties with respect

 

11



--------------------------------------------------------------------------------

thereto. Each party to this Agreement acknowledges that no other
representations, inducements, promises, or agreements, oral or otherwise, have
been made by any party, or anyone acting on behalf of any party, which are not
set forth herein, and that no other agreement, statement, or promise not
contained in this Agreement shall be valid or binding on either party.

10.8 Amendment or Revocation. Subject to Paragraph 11.0, it is agreed by and
between the parties hereto that, during the lifetime of the Executive, this
Executive Agreement may be amended or revoked at any time or times, in whole or
in part, by the mutual written consent of the Executive and the Bank.

10.9 Paragraph Headings. The paragraph headings used in this Agreement are
included solely for the convenience of the parties and shall not affect or be
used in connection with the interpretation of this Agreement.

10.10 No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any person.

10.11 Governing Law. The laws of the State of Utah, other than those laws
denominated choice of law rules, and where applicable, the rules and regulations
of the Board of Governors of the Federal Reserve System, Federal Deposit
Insurance Corporation, Office of the Comptroller of the Currency, or any other
regulatory agency or governmental authority having jurisdiction over the
Employer, shall govern the validity, interpretation, construction and effect of
this Agreement.

10.12 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were used in the feminine in all cases where they would
so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where they would so apply.

10.13 Effect on Other Bank Benefit Plans. Nothing contained in this Executive
plan Agreement shall effect the right of the Executive to participate in or be
covered by any qualified or non-qualified pension, profit-sharing group, bonus
or other supplemental compensation or fringe benefit plan constituting a part of
the Bank’s existing or future compensation structure.

11.0 Termination or Modification of Agreement by Reason of Changes in the Law,
Rules or Regulations. The Bank is entering into this Agreement upon the
assumption that certain existing tax laws, rules and regulations will continue
in effect in their current form. If any said assumptions should change and said
change has a detrimental effect on this Executive Plan, then the Bank reserves
the right to terminate or modify this Agreement accordingly.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Executive have executed this Agreement
on the date first above-written in the City of Provo, Utah.

 

FAR WEST BANK     By   /s/ Ivan T. Call     Date:   11-29-05 Title   Chairman  
    EXECUTIVE     By   /s/ H. Don Norton     Date:   12/5/05 /s/ Paula Lifferth
   

/s/ H. Don Norton

Witness     Witness

 

13